      Case 2:19-cv-00410-TLN-DMC Document 48 Filed 09/03/20 Page 1 of 6



 1   Brandy T. Cody, State Bar No. 196923
     Email: bcody@fisherphillips.com
 2   FISHER & PHILLIPS LLP
     111 SW Fifth Avenue, Suite 4040
 3   Portland, OR 97204
     Telephone: (503) 242-4262
 4   Facsimile: (503) 242-4263

 5   Christopher M. Ahearn, State Bar No. 239089
     Email: cahearn@fisherphillips.com
 6   FISHER & PHILLIPS LLP
     2050 Main Street, Suite 1000
 7   Irvine, CA 92614
     Telephone: (949) 851-2424
 8   Facsimile: (949) 851-0152

 9   Additional Counsel on following page

10   Attorneys for Defendant
     FEDEX GROUND PACKAGE SYSTEM, INC.
11

12                               IN THE UNITED STATES DISTRICT COURT

13                          FOR THE EASTERN DISTRICT OF CALIFORNIA

14
     TRAVIS CHAPMAN and JOHN                         Case No. 2:19-cv-00410-TLN-DMC
15   CHURCHWELL, individually, on behalf of
     all others similarly situated, and as           [Previously Shasta Superior Court Case Number
16   representatives of the State of California on
     behalf of all aggrieved employees,              191805; Assigned to the Hon. Stephen H. Baker,
17                                                   Department 3]
                   Plaintiffs,
18                                                   STIPULATION AND ORDER TO AMEND
           vs.                                       CASE SCHEDULE
19
     FEDEX GROUND PACKAGE SYSTEM,                    State Action Filed: February 1, 2019
20   INC., a Delaware corporation d/b/a FedEx
     Home Delivery, and DOES 1 through 50,
21   inclusive,

22                 Defendants.

23

24

25

26

27

28

                                                  1
                            STIPULATION AND ORDER TO AMEND CASE SCHEDULE
      Case 2:19-cv-00410-TLN-DMC Document 48 Filed 09/03/20 Page 2 of 6



 1   Sean F. Daley, SBN 272493
     Email: sdaley@fisherphillips.com
 2   FISHER & PHILLIPS LLP
     444 South Flower Street, Suite 1500
 3   Los Angeles, CA 90071
     Telephone: (213) 330-4500
 4   Facsimile: (213) 330-4501
 5   Hassan A. Aburish, SBN 301458
     Email: haburish@fisherphillips.com
 6   FISHER & PHILLIPS LLP
     1 Embarcadero Center, Suite 2050
 7   San Francisco, CA 94111
     Telephone:(415) 490-9000
 8   Facsimile: (415) 490-9001
 9   April A. Perkins, SBN 322166
     Email: aperkins@fisherphillips.com
10   FISHER & PHILLIPS LLP
     621 Capitol Mall, Suite 1400
11   Sacramento, CA 95814
     Telephone:(916) 210-0400
12   Facsimile: (916) 210-0401
13   Daniel V. Santiago, State Bar No. 206532
     Email: dvs@dvslawoffices.com
14   LAW OFFICES OF DANIEL V.
     SANTIAGO, PC
15   355 South Grand Avenue, Suite 2450
     Los Angeles, CA 90071
16   Telephone: (760) 652-9801
17   Brian D. Gonzales (pro hac vice application to be filed)
     Email: bgonzales@coloradowagelaw.com
18   THE LAW OFFICES OF BRIAN D.
     GONZALES, PLLC
19   2580 East Harmony Road, Suite 201
     Fort Collins, CO 80528
20   Telephone: (970) 214-0562
21   Dustin T. Lujan
     Email: wyoadvocate@gmail.com
22   LUJAN LAW OFFICE
     1603 Capitol Avenue, Suite 310 A559
23   Cheyenne, WY 82001
     Telephone: (970) 999-4225
24
     Attorneys for Plaintiffs
25   TRAVIS CHAPMAN and JOHN CHURCHWELL
26

27

28

                                                 2
                           STIPULATION AND ORDER TO AMEND CASE SCHEDULE
       Case 2:19-cv-00410-TLN-DMC Document 48 Filed 09/03/20 Page 3 of 6



 1            Plaintiffs Travis Chapman and John Churchwell (hereinafter, “Plaintiffs”) and Defendant

 2    FedEx Ground Package System, Inc. (“FedEx Ground” or “Defendant”) (hereinafter, collectively,

 3    the “Parties”) hereby stipulate as follows:

 4          1.      In its December 19, 2019 Order to Amend Pre-Certification Discovery Schedule (ECF

 5   No. 021), the Court, pursuant to the Parties’ stipulation, amended the pre-certification discovery

 6   schedule in this matter, as follows:

 7                  (a) continued the fact discovery deadline (re class certification) from February 20,

 8                         2020 to April 30, 2020, with exchanges of lists of declaration witnesses re class

 9                         certification by March 13, 2020 (and with the Parties agreeing to work

10                         cooperatively to schedule any necessary depositions prior to April 30, 2020 and to

11                         seek relief from the Court if some depositions cannot be scheduled until after such

12                         date); and

13                  (b) continuing the expert disclosure deadline (re class certification) from April 16,

14                         2020 to May 22, 2020 (with depositions allowed to proceed during class

15                         certification briefing as necessary).

16          2.      In its March 9, 2020 Order Amending Case Schedule (ECF No. 027), based on a

17   stipulation of the Parties, the Court further amended the pre-certification discovery schedule in this

18   matter, as follows:

19                  (a) continued the fact discovery deadline (re class certification) from April 30, 2020 to

20                         July 31, 2020;

21                  (b) continued the deadline for exchanges of lists of declaration witnesses re class

22                         certification from March 13, 2020 to June 5, 2020;

23                  (c) continued the expert disclosure deadline from May 22, 2020 to August 16, 2020;

24                         and

25                  (d) continued the class certification hearing date from August 6, 2020 to November 19,

26                         2020.

27    ///

28    ///

                                                       3
                                 STIPULATION AND ORDER TO AMEND CASE SCHEDULE
       Case 2:19-cv-00410-TLN-DMC Document 48 Filed 09/03/20 Page 4 of 6



 1          3.      In its May 20, 2020 Order Amending Case Schedule (ECF No. 031), based on a

 2   stipulation of the Parties, the Court further amended the pre-certification discovery schedule in this

 3   matter, as follows:

 4                  (a) continued the fact discovery deadline (re class certification) from July 31, 2020 to

 5                         October 20, 2020;

 6                  (b) continued the deadline for exchanges of lists of declaration witnesses re class

 7                         certification from June 5, 2020 to September 4, 2020;

 8                  (c) continued the expert disclosure deadline from August 16, 2020 to November 13,

 9                         2020; and

10                  (d) continued the class certification hearing date from November 19, 2020 to February

11                         18, 2020.

12          4.      During the period since May 20, 2020, the following have occurred:

13                  (a) FedEx Ground filed a Motion to Add Contracted Service Providers as Necessary Parties

14                         pursuant to Rule 19 of the Federal Rules of Civil Procedure (the “Rule 19 Motion”) on

15                         May 29, 2020 (ECF No. 034);

16                  (b) On June 24, 2020, the Court took the fully briefed Rule 19 Motion under submission and

17                         vacated the July 9, 2020 hearing date (ECF No. 045);

18                  (c) To date, the Court has not ruled on the Rule 19 Motion;

19                  (d) The Parties had agreed to conduct several depositions of FedEx Ground personnel,

20                         as well as third-party depositions, as soon as practicable as COVID-19 related

21                         restrictions were lifted, which were anticipated to proceed in July 2020;

22                  (e) Such depositions did not occur due to several factors including, among others, a

23                         second and ongoing surge of COVID-19 cases in California and the Parties’

24                         intention to conduct the depositions in-person;

25                  (f) The Parties agree that, because the third-party depositions will include “person

26                         most qualified” depositions of the Contracted Service Providers (“CSPs”) who are

27                         the subject of the Rule 19 Motion, those depositions should proceed only after the

28                         status of such CSPs has been resolved, especially because if the CSPs are joined to

                                                     4
                               STIPULATION AND ORDER TO AMEND CASE SCHEDULE
       Case 2:19-cv-00410-TLN-DMC Document 48 Filed 09/03/20 Page 5 of 6



 1                    the case and retain counsel, they should have the opportunity to be represented by

 2                    such counsel at their depositions;

 3                (g) The Parties agree that the depositions of the CSPs are potentially significant to the

 4                    Court’s determination of issues on class certification;

 5                (h) The Parties agree that, in light of the foregoing, the Court should vacate the current

 6                    case schedule, and order the Parties to submit a further case management statement

 7                    and proposed case schedule, within fourteen (14) days of the Court’s ruling on the

 8                    Rule 19 Motion;

 9                (i) The Parties agree that once the Court’s order on the Rule 19 Motion is entered, the

10                    Parties should undertake all practicable efforts to mitigate the impacts of the

11                    COVID-19 pandemic on the case schedule, should it be ongoing at that point.

12                (j) Accordingly, once the Rule 19 Motion is entered, the Parties will attempt to

13                    complete the aforementioned depositions as soon as practicable, and if the COVID-

14                    19 pandemic continues to impact the conduct of in-person depositions, the Parties

15                    will stipulate to procedures that will allow depositions to proceed as soon as

16                    practicable, including by agreeing to mutually satisfactory COVID-19 protocols or,

17                    if such protocols cannot be agreed-upon, by conducting depositions by video

18                    conference.

19   Date: September 3, 2020                     FISHER & PHILLIPS LLP

20                                       By:            /s/ Christopher M. Ahearn
                                                 Brandy T. Cody
21                                               Christopher M. Ahearn
                                                 Sean F. Daley
22                                               Hassan A. Aburish
23                                               Attorneys for Defendant
                                                 FEDEX GROUND PACKAGE SYSTEM, INC.
24
     Date: September 3, 2020                     LAW OFFICES OF DANIEL V. SANTIAGO, P.C.
25

26
                                         By:     /s/ Daniel V. Santiago (as authorized on Sept. 2, 2020)
27                                               Daniel V. Santiago
                                                 Attorneys for Plaintiffs
28

                                                5
                          STIPULATION AND ORDER TO AMEND CASE SCHEDULE
      Case 2:19-cv-00410-TLN-DMC Document 48 Filed 09/03/20 Page 6 of 6



 1                                                 ORDER

 2         PURSUANT TO THE ABOVE STIPULATION, IT IS ORDERED that the case schedule in

 3   this action is amended as follows:

 4              (a) All current case dates, deadlines, and proceedings are VACATED;

 5              (b) Within fourteen (14) days following notice of the Court’s ruling on Defendant FedEx

 6                  Ground’s pending Rule 19 Motion (ECF No. 34), the Parties shall submit a further

 7                  case management statement and proposed case schedule including dates related to

 8                  class certification and discovery and expert disclosures related thereto.

 9         IT IS SO ORDERED.

10   DATED: September 3, 2020

11

12                                                               Troy L. Nunley
                                                                 United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 6
                           STIPULATION AND ORDER TO AMEND CASE SCHEDULE
